UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10/A (amendment no. 10 ) GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act Of 1934 Conforce International, Inc. (Name of Registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of (I.R.S. Employer incorporation or jurisdiction) Identification Number) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) Registrant’s telephone number, including area code:(416) 234-0266 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value $0.0001 Over-the-Counter/Pink Sheets Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer,” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x TABLE OF CONTENTS ITEM 1.BUSINESS. 4 ITEM 2. FINANCIAL INFORMATION. 11 ITEM 3.PROPERTIES. 15 ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. 16 ITEM 5.DIRECTORS AND EXECUTIVE OFFICERS. 17 ITEM 6.EXECUTIVE COMPENSATION. 18 ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 19 ITEM 8.LEGAL PROCEEDINGS. 19 ITEM 9.MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 19 ITEM 10.RECENT SALES OF UNREGISTERED SECURITIES. 20 ITEM 11.DESCRIPTION OF REGISTRANT'S SECURITIES TO BE REGISTERED. 20 ITEM 12.INDEMNIFICATION OF DIRECTORS AND OFFICERS. 21 ITEM 13.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 22 ITEM 14.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 22 ITEM 15.FINANCIAL STATEMENTS AND EXHIBITS. 23 EXPLANATORY NOTE Conforce International, Inc. is filing this Amendment No.10 on Form10/A (the “Amendment”) to its General Form for Registration originally filed February 9, 2009 (the “Original Filing”) and the most recent amendment filed on April 7, 2010 (“Amendment No. 9”) to amend and correct certain references and statements.Accordingly, the following sections have been amended:Explanatory note to indicate that the registration statement was effective due to passage of time, Item 2, clarification of a reference to a share transfer between two shareholders as noted in the beneficial ownership table, Item 13, additional information highlighting the financial statements that were audited by BDO Canada LLPand the inclusion of Pollard-Kelly Auditing Services Inc. audit reportIn addition item 15 Financial statements and supplemental data have been changed to improve on the disclosure of the prior period adjustments and comparative figures. Conforce International, Inc. is filing this General Form for the Registration of Securities on Form 10 to register its common stock, par value $0.0001, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). On April 9, 2009, Conforce International, Inc.’s registration statement was automatically effective due to passage of time and Conforce International, Inc. is now subject to the requirements of Regulation 13A under the Exchange Act, which will require the Company to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and it will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g). Unless otherwise noted, references in this registration statement to “Conforce International, Inc.,” “Conforce,” “CFRI,” the “Company,” “we,” “our” or “us” means Conforce International, Inc.Our principal place of business is located at 51A Caldari Road, 2nd Floor, Concord, OntarioL4K 4G3Canada. Our telephone number is (416) 234-0266. -3- ITEM 1.BUSINESS. BUSINESS DEVELOPMENT Conforce International, Inc. is a Delaware corporation headquartered in Concord, Ontario, Canada.Management of Conforce has been in the shipping container business repairing,selling or storing containers for over 25 years. The Company operates a Container Terminal through Conforce 1 Container Terminals, Inc. (“Conforce 1”). Conforce 1 provides complete handling and storage of marine shipping containers to its client base of International shipping lines.The container depot has a capacity of over 5,000 containers.Its fully integrated software system allows shipping line customers on-line access 24/7 to create bookings, view container inventory and status, and to print standard and customizable reports. Full service features include empty and loaded container lift on-off services, short and long term storage for empty and loaded containers, on-site container-reefer vendors forcontainer repair services, 460V plugs for continued container temperature control while stationed at the terminal, on-site fuelling and steam cleaning, and container modifications to client specifications. The Container Terminal is the Company’s primary source of revenue. The Company generates revenues as a result of charges assessed to shipping lines for the lifting and handling of their empty containers while stored at the Container Terminal until their next use. The Container Terminal also charges for related services such as the abovementioned fueling and power stations for temperature controlled containers. In addition to the business of thecontainer terminal as described above, the Company has been engaged in the research and development of a polymer based composite shipping container flooring product, EKO-FLOR. EKO-FLOR xcs, the first version of the product, was officially introducedto the container industry on December 5, 2006 at the 31st annual Intermodal Conference inHamburg, Germany, the world’s leading shipping container event. Based on the initial reception to the composite, the Company learned that the industry was interested in a composite alternative, however, the product needed to weigh less than the current wood standard. Based on this feedback, Conforce continued to refine its product and as a result, it was able to introduce a lighter, less expensive version, EKO-FLOR cs-2, in December 2007 at the Intermodal Show in Amsterdam, Netherlands. Following the 2007 Intermodal show, the Company received feedback as it related to the slip-resistance of its surface coating. Customers indicated that a coating was required but needed to maintain an adequate amount of grit for slip-resistance, while not damaging carton boxes placed directly on the surface. Based on this feedback, the Company continued to develop the product until it was able to officially launch EKO-FLOR cs-4 in December 2008. Conforce introduced its latest light-weight version, which contained a topcoat jointly developed by Conforce and Bayer MaterialScience LLC, tocustomers during a series of meetings held in Hamburg, Germany, the location of the 2008Intermodal Conference. These meetings in December 2008, whichwere heldin a designated boardroom at theHamburg Renaissance,were scheduled with shipping lines and lessorswho ranked in the top ten, in terms ofvolume purchases of new build containersin their respective business segments. The Company met with two shipping lines and with the Chairman of the International Institute of Container Lessors’ flooring workgroup representing its twelve member firms. Of the potential customers in attendance, only one had previously conducted dry-land testing of the EKO-FLOR product at a production facility in China. Such testing was conducted using standardized strength test methods as fully described on page 6 of this documents under sub-heading EKO-FLOR cs-4. The companies in attendance were solicited based on their on-going interest in the product and their willingness during 2007 and 2008 to provide feedback to Conforce so that the Companycould make improvementsto the product in the areas of weight and surface coatings.These companies were able to provide such feedback based on the their willingness to test a suitable alternative to apitong plywood if such a product could be cost competitive, weight neutral or preferably lighter, and could meet the standardized strength tests as applied to apitong plywood. During and followingthe meetings,orders were placed for ocean-going trials of EKO-FLOR cs-4.(The difference in the product versions described above is more fully explained in the Principal Products section of this document). As a result,EKO-FLOR cs-4 will be evaluated through ocean-going tests conducted by shipping lines and container lessors. The Company expects that approximately six hundred (600) EKO-FLOR cs-4 equipped containers will be in circulationon or about October -December 2009 for final testing. The Company originally expected to have its product in circulation for testing between May and July 2009; however, final preparation as it relates to production equipment, personnel and processes have caused the trial date to date to be delayed as stated above. At this time, the Company does not expect any further delays. The Company has also developed EKO-FLOR ms-1, a composite panel designed specifically for use as shelving in United States Military special application marine containers. Consistent with a Letter of Intent received by Conforce in May 2008 from its military sub-contractor, Sea Box Inc., the first order from Sea Box for ms-1was received in December of 2008. The order consisted of racking for special application containers and will generate revenues in excess of 1 million USD over 12 months until January 2010. Shipments of ms-1 commenced in January 2009. As of July 31, 2009, the Sea Box order has generated revenues for the Company in the amount of approximately $796,000. In order to help ensure the successful commercialization of EKO-FLOR, on February 2, 2009, the Company signed a definitive agreement with Bayer MaterialScience LLC (“Bayer”)establishing a strategic partnership between Conforce and Bayer. Bayer is one of the world’s leading polymer companies and is a division of Bayer AG, a recognized leader in health care, nutrition and advanced materials. For Conforce, the agreement provides key support in the areas of advanced material and design analysis, efficient production practices, technical expertise and know-how, and a global material supply chain consistent with the projected requirements of EKO-FLOR.The goal of the Partnership is the successful commercialization of EKO-FLOR through the use of advanced design and material analysis, efficient production practices through on-going training and support, and the logistical development of a material supply chain.Conforce will produce or have produced on its behalf EKO-FLOR profiles using Bayer Products (polyurethanes, polyurethane coatings and polyurethane pultrusions).Bayer will receive samples of EKO-FLOR produced by or on behalf of Conforce using Bayer Products for testing, evaluation, determining and making any modifications to Bayer Products which Bayer believes may improve the physical properties, appearance or processing of EKO-FLOR.Bayer will allocate the know-how, technical expertise and human resources Bayer deems necessary to assist with the setup and production of EKO-FLOR trial orders and the establishment of a production facility in Asia, if/when necessary.Such assistance will include the analysis of current Conforce production processes in order to ensure a seamless transition from local single-line production to scalable multi-line manufacturing in Asia.Bayer will ensure that Conforce has access to an adequate supply of Bayer products for production of EKO-FLOR and Bayer has provided and will continue to provide economic assistance to Conforce towards the development of EKO-FLOR. The term of this Agreement will be for a period of one (1) year from the date first written above. This Agreement may be extended or terminated by mutual agreement of the parties. Either party may terminate this agreement at any time upon thirty (30) days’ written notice to the other party with such termination to become effective at the conclusion of such thirty (30) day period.However, all intellectual property rights as explained under the Patents section will survive the termination of such agreement.For Bayer, the agreement provides revenue through resin supply to Conforce. As such, Conforce and Bayer will, at a later date to be mutually agreed upon, enter into, execute and deliver definitive operational agreements which may include multi-term material supply agreements and joint development agreements. To-date, no such agreements have been signed that will bind the Company at this time. Conforce and Bayer have collaborated on certain alterations to the design of the special application military container panels, EKO-FLOR xts trailer flooring and cs 4 container flooring.The Company is responsible for the creation of the original design of each of these products.Bayer has contributed its technical expertise in identifying and providing polyurethane resins that will maximize strength, while minimizing weight. The combined collaborative efforts of Bayer and Conforce have been ongoing from July of 2008 through the date of this filing.Bayer’s role in the development of EKO-FLOR has been to optimize the production process, including advice relating to the design of the pultrusion production line and, as previously stated, advice concerning the optimal polyurethane resin mix.Bayer has provided third-party consultants, at its own expense, to design various components of the pultrusion production line.In addition, it has provided Bayer employees at its own cost to act as consultants and attend the Conforce production and development centre in Ontario for purposes of overseeing the configuration of the pultrusion production line and fabrication of the EKO-FLOR panels.Bayer has provided economic assistance to Conforce in two ways:(1) Bayer has incurred the cost of certain components used in the pultrusion production line and certain development costs associated with the production of the special application military container panels; and (2), as previously stated, Bayer incurred the cost of certain third-party consultants and provided Bayer employees at its own cost to act as consultants.Bayer does not provide any other form of economic assistance to the Company nor are there anyspecific agreements in place pertaining to the provision of any additional economic assistance by Bayer to Conforce in the future.Although it is likely that Bayer will provide similar economic assistance in the future, it is not possible to predict the precise nature of such assistance at this time.Conforce does not intend to pay any fees or expenses in consideration for any future collaborative efforts provided by Bayer.To date, Conforce has paid approximately $220,000 to Bayer in exchange for supplying resins to Conforce.The amount that Bayer will receive from Conforce in the future will depend upon the level of market acceptance of EKO-FLOR. It is important to note that all revenues reported by Conforce as of December 31, 2008 were generated by the container terminal operations, which was formed in November 2003 with first revenues being recorded in April 2004. Research and development of EKO-FLOR has been primarily funded by cash provided by the terminal operations. During the period January 1 – March 31, 2009, the Company reported its first revenues from the sale of EKO-FLOR shelving panels to its military contractor, Sea Box. The results from operations of the Container Terminal division are as follows: For the 12 month period April 1, 2006 to March 31, 2007, the Company had revenues of $1,583,662 with a net loss of $94,649.For the 12 month period April 1, 2007 to March 31, 2008, the Company had revenues of $2,364,335 with a net income of $101,882. For the 9 month period ended December 31, 2007, the Company had revenues of $1,636,194 with a net loss of $29,769.For the 9 month period ended December 31, 2008, the Company had revenues of $1,333,772 withnet loss of 3,567. The results from operations of the EKO-FLOR division are as follows: For the 12 month period April 1, 2006 to March 31, 2007, the Company had no revenues and a loss from operations of $214,790. For the 12 month period April 1, 2007 to March 31, 2008, the Company had no revenues and a net loss of $249,060. For the 9 month period ended December 31, 2007, the Company had no revenues and a loss from operations of $101,072.For the 9 month period ended December 31, 2008, the Company had no revenues and a loss from operations of $241,815. The results of consolidated operations are as follows: For the 12 month period April 1, 2006 to March 31, 2007, the Company had revenues of $1,583,662 and a net loss of $309,439.For the 12 month period April 1, 2007 to March 31, 2008, the Company had revenues of $2,364,335 with a net loss of $147,178. For the 9 month period ended December 31, 2007, the Company had revenues of $1,636,194 and a net loss of $130,841.For the 9 month period ended December 31, 2008, the Company had revenues of $1,333,772 and a net loss of $245,382. -4- CORPORATEDEVELOPMENT Toronto Reefer Container Services (“TRC”) was formed in 1975 by Mr. Tony Kulas, father of Marino Kulas.It was a Kulas private family business specializing in the service and repair of oceangoing containers.The business was subsequently purchased in 1998 by Mr. Slavko Kulas, the cousin of Mr. Marino Kulas.Mr. Marino Kulas has been previously employed by TRC.Since the formation of Conforce, TRC has remained an independent entity, an outside vendor, with no financial relationship with Conforce.TRC is in the business of providing repair services for shipping lines through the use of mobile repair units that are called upon by various terminals to perform on-site container repairs.TRC is hired by the shipping lines and is paid directly by the shipping lines.Terminal operators, including Conforce, allow TRC to work on their premises as a service to their shipping line customers.As such, Conforce is not paid by TRC and TRC is not paid by Conforce, nor is there any formal written agreement between the parties. It is important to note that shipping lines may use any outside repair vendor they choose and that all such vendors are allowed access to the Conforce terminal to perform repairs without paying a fee to Conforce. This practice is typical in the industry and rarely is a repair vendor required to pay a fee to a terminal operator. On February 9, 2001, First National Preferred Card Service Inc. (FNPCS) was registered as an Ontario corporation and was originally established to facilitate payment systems for cruise ships operated by certain shipping lines and in particular, Carnival Cruise Lines. In November of 2003, Conforce 1 Container Terminals Inc. was registered as an Ontario corporation and was formed for the purposes of establishing a container storage and handling terminal. First revenues for the terminal were recorded in April 2004. On May 18, 2004 “Now Marketing Corp.” was duly formed through the filing of its Certificate of Incorporation with the Delaware Secretary of State by Chairman and Director, Marino Kulas.As was the case with FNPCS, Now Marketing Corp was also originally established for theventure involving payment systems for cruise ships. On May 18, 2005, Now Marketing Corp. was renamed to Conforce International, Inc. At the time of the renaming, Now Marketing Corp. had no business operations. On May 20, 2005, First National Preferred Card Service Inc. was renamed to Conforce Container Corporation. At the time of the renaming, FNPCS had no business operations. On May 24, 2005, Conforce International, Inc. and Conforce Container Corporation (“CCC”), an Ontario corporation, completed an Acquisition Agreement and Plan of Merger. The purpose of the merger was for international tax planning and expansion. At that time, the Company acquired 50.1% of Conforce 1 Container Terminals Inc., which was wholly owned by Marino Kulas. As of May 24, 2005 and upon execution of the Acquisition Agreement and Plan of Merger in connection with Conforce 1 and CCC, Marino Kulas, President and Chief Executive Officer was the founder and sole owner of Now Marketing Corp. and was the founder and majority shareholder of CCC, which is the company responsible for the development of EKO-FLOR. Mr. Kulas was also the founder and sole owner of Conforce 1 Container Terminals, Inc., which is the company responsible for the Company’s container terminal operations. As of the date of this filing, the common stock of Conforce is listed on the Pink Sheets Electronic OTC Market under the trading symbol “CFRI.” PRINCIPAL PRODUCTS Conforce is comprised of two separate and distinct operating divisions: 1.Conforce 1 Container Terminals, Inc. (“Conforce 1”) is a full-service container terminal providing storage and handling for ocean-going containers. Conforce 1 provides complete handling and storage of Marine shipping containers to its client base of International shipping lines.The container depot has a capacity of over 5,000 containers.Its fully integrated software system allows customers on-line access 24/7 to create bookings, view container inventory and status and to print a number of standard and customizable reports. -5- The full service features offered include, empty and loaded container lift on-off services, container repairs through TRC, short and long term storage for empty and loaded containers, EDI capability, on-site container-reefer vendors forcontainer repair services, 460V plugs for continued container temperature control while stationed at the terminal, on-site fueling and steam cleaning services and container modifications to client specifications. 2.Conforce Container Corporation is dedicated to the production, development and commercialization of thenew ISO1496 certified container flooring system, EKO-FLOR. EKO-FLOR is acomposite flooring system designed to replace plywood flooring in shipping containers. EKO-FLOR xcs was the first version of the product developed. It was similar in weight to apitong plywood at 304 kgs per 20 foot container. EKO-FLOR cs-2 was designed for use in general cargo applications. The product weighed 270kg per 20 ft. container. EKO-FLOR cs-4 was designed throughout 2008 as a result of evaluations and suggestions by container industry participants. The product contains a new anti-slip top coat surface jointly developed by Conforce and Bayer MaterialScience LLC. The product meets specified requirements, applied to all wood flooring products, in terms of the weight and forces exerted on the product before failure occurs(“load bearing” or “load bearing properties”). The product was tested by the American Bureau of Shipping using standardized testing procedures for shipping containers. The primary test involved exerting pressure on the floor by rolling a test cart with a weight of 7,260kgs on two 7” wide solid rubber tires. The second major test involved lifting the container 6 - 12” off the ground while carrying 60,960kgs of cargo (two times its maximum capacity of 30,480kgs per twenty foot container).EKO-FLOR cs-4 will replace xcs and cs-2 and is theversion of the product that will be tested by customers in ocean-going trials. The EKO-FLOR cs-4 panels are currently being produced at Conforce’s own development center in Concord, Ontario. EKO-FLOR ms-1 has been developed as a load bearing shelving system for use in special application United States military containers. The Company is currently having the ms-1 panels produced at a sub-contracted facility in Quebec, Canada. Please refer to the Growth Strategies section on page 8 for discussion of anticipated revenues. PRINCIPAL COMPETITIVE STRENGTHS Container Terminal Division Although the terminal offers full service features as described in Item 1 above, such features are offered by most terminals and are not considered a unique competitive strength. The Company was able to enter the terminal business based on its existing relationships with shipping lines through management’s business dealings while formerly employed by TRC. Therefore, its main competitive strength remains relationship driven as well as its focus on customer service. The terminal can also accommodate temperature controlled containers, known as reefers, as a result of its investment in a generator valued at approximately $60,000. EKO-FLOR Division An oil spill caused by a forklift during loading prior to ocean-going travel will in all likelihood be absorbed in wood flooring during the 20 – 25 days the container sits idly on the vessel. Based on internal testing conducted by Conforce whereby oil was poured onto an apitong wood panel and an EKO-FLOR polymer panel, after four days of being untouched, the spill was removed using a cotton towel.The EKO-FLOR polymer panel did not absorb the oil, whereas the oil had penetrated the apitong wood panel.The four day test period was selected to demonstrate how quickly oil can be absorbed into wood. The Company also conducted oil testing on EKO-FLOR panels for a period of thirty days, during which oil was not absorbed by the product. The significance of oil absorbed in wood in containers is that the container will not be suitable for food-grade transport.Shipping lines may choose to repair the floor by either sanding or replacing the damaged wood floor section which results in increased repair costs. EKO-FLOR weighs 249kg per 20 foot container while the plywood currently found in the majority of containers weighs 304kg per 20 foot container. It is also important to note that although damage to EKO-FLOR panels is unlikely, certain repairs may be required, as would be the case with wood floors, if the following events were to occur: the container experiences major cargo shifting causing extreme localized contact with the floor; mishandling of the container by crane operators may cause the frame to bend potentially resulting in lifted or cracked panels; and if the container is placed on the ground and lands on a protruding object this may cause either cracked or loosened panels. -6- PRINCIPAL CHALLENGES Container Terminal Division The principal challenges related to the terminal business are customer retention in a competitive environment and decreasing container traffic as a result of the global economic downturn which has adversely affected storage and transportation services required by international shipping lines. With respect to the latter, the economy has caused terminal operators to aggressively reduce rates in an attempt to increase traffic. This strategy is advantageous to terminals who may offset the reduced margins with increased revenue from ancillary services such as long-haul transport. For Conforce, reducing its rates cannot be offset and will lead to reduced gross margin. The Company is currently estimatingthat revenues and gross margins in the terminal operations division will decrease. In addition to unsolicited rate reductions by terminal operators, shipping lines have also requested rate reductions citing the global economy as the reason. The Company will be forced to temporarily reduce such rates in order to retain the business. Another challenge faced by the terminal is its geographic location. Being closer to major rail yards such as Canadian National (CN) and Canadian Pacific (CP) railways is an advantage. Of the four competitors described on page 9 of this document, Conforce is the furthest from the major railways. More specifically, the Conforce terminal is located approximately 50 kilometers from CN whereas the Coyote terminal is approximately 8 kilometers from CN and 3 kilometers from CP. EKO-FLOR Division One of the principal challenges faced by EKO-FLOR is the upfront premium. This hurdle was significant when the product was first introduced to the industry in 2006, however, the Company has been able to decrease the product price by over $200 per 20 foot container.The premium represents an increase of approximately 15% or $290 to the total price of a 20 foot equivalent container. Another challenge the Company will face will be the establishment of a manufacturing facility in China. To do so, the Company will need to rely on strategic partnerships with entities having expertise as it relates to business and production practices in China. Currently, the Company uses a Canadian sub-contracted facility for production of its military shelving panel.For the production of cs-4 trial product, the Company will use its own Development Centre in ConcordOntario, where two production lines have been installed. Based on the current economic downturn, the Company may also face potential delays in terms of first orders, should the outcome of the trials be positive.Customers currently using wood products may be less inclined or motivated to switch to composite flooring, EKO-FLOR, due to the abovementioned premium and the overall fear of change in an economy where funds are tight.The production of new build containers was approximately 2.75 million twenty foot equivalent units in 2008, new builds for 2009 are expected to be significantly lower at 1 million units 1 and projections for 2010 are uncertain at this time. 1Containerisation International Magazine, March 2009, Available for subscribers only. GROWTH STRATEGIES While Conforce has a well established core business with regard to its container storage terminal, it does not contemplateany growth in its terminal operations division.Between 2005 and 2008, the Company explored the possibility of expanding the division primarily through relocation and acquisition. With respect to relocation, the Company was seeking land in close proximity to one of the two major railway operators, Canadian National and Canadian Pacific, however, zoning and price per acre were prohibitive. For example, in its current location, Conforce pays rent of approximately $2,100 per acre whereas locations in close proximity to the railways command per acre rates in excess of $4,000. The Company then explored the possibility of opening a second terminal in Montreal, Quebec in order to service the business of existing shipping line customers such as China Shipping Company and ZIM Containers. As was the case in Toronto, price and zoning proved to be difficult in the areas near major rail yards. Where available, zoning limited the stacking of containers to three high. By contrast, the current Conforce terminal in Ontario may stack containers up to eight high. Given the competitive nature of the terminal business and the reduced margins for the foreseeable future, the Company will consider, should the EKO-FLOR division meet its targeted revenue and earnings over the next 12 – 18 months, divesting itself of the terminal operations. The Company’s EKO-FLOR container flooring system, which is in the development stage, continues to exhibit growth potential, e.g. ocean-going trials planned by international shipping lines.The Company’s success depends to a significant extent on the performance of a number of senior management personnel and other key employees, including production and research and development personnel.Moreover, the success of Conforce continues to depend to a significant extent on its ability to identify, attract, hire, train and retain qualified professional, technical, production and managerial personnel. In May of 2008 Conforce received a Letter of Intent (LOI) from a U.S. based Military contractor, Sea Box, Inc.,for the purchase of the Company’s newly developed composite product, EKO-FLOR ms-1, designed exclusively for use as load bearing shelving in special application United States Military shipping containers.The LOI contemplates a renewable multi-year contract whereby Conforce will provide product for a minimum of 10,000 special application containers. In December 2008, the company received its first order (firm commitment) in connection with the LOI for EKO-FLOR ms-1 from its US military contractor, Sea Box, Inc.to provide the product for over 5,000 special application military containers, generating revenues in excess of 1 million USD. The Company is currently having the ms-1 panels produced at a sub-contracted facility in Quebec, Canada.As previously stated, Conforce will manufacture the cs-4 trial product at its Production and Development Centre in Ontario.The production capacity of the pultrusion production line situated in the Production and Development Centre is currently limited to the production of the cs-4 trial product.Once the trial product has been manufactured in full, the Company may produce the ms-1 product itself at the Production and Development Centre in Ontario rather than on a sub-contracted basis in Quebec. The Company has received firm trial orders for approximately 600 twenty foot equivalent units, with a value of approximately 350,000 USD, for its EKO-FLOR cs-4 composite container flooring system from various shipping lines and leasing companies. Receipt of such 350,000 USD is merely for the conducting of the ocean-going trial (use of EKO-FLOR in the trial) by a shipping line or leasing company.Depending upon the results of such trial, should such shipping line and/or leasing company decide to place a firm commitment/purchase order with Conforce, further revenues will be generated by Conforce as agreed to in such firm commitment/purchase order.The amount of such revenues is unknown by Conforce until receipt of such firm commitment/purchase order.The EKO-FLOR cs-4 panels are currently being produced at Conforce’s own development center in Concord, Ontario.Currently, shipping lines will purchase approximately 60 – 65% of their fleets annually while the balance will be leased. Therefore, leasing companies represent on average approximately 40% of the annual purchases of new build containers. The trials will consist of placing EKO-FLOR equipped containers loaded with various types of cargo, to be determined at the discretion of the shipping lines, and to have such loaded containers placed on ocean-going vessels to be transported on routes also to be determined at the sole discretion of the shipping lines. The success of the trials is adjudged not only by the securing of purchase orders but also by what is gained or learned from the feedback provided by the shipping lines. The evaluation criteria applied by the shipping lines is subjective and unknown by Conforce.Accordingly, test participants may elect to not purchase EKO-FLOR for a variety of subjective reasons, which may or may not be unrelated to the product’s performance.The trial orders are not firm commitments to purchase on-going product and do not guarantee generating revenue beyond the revenue generated by the trial orders themselves. It is important to note that in the event the outcome of the trials are successful and if the Company receives from its customers written orders for year one volume of approximately 60,000 twenty foot equivalent units, then the Company intends to establish an EKO-FLOR manufacturing facility in China. To do so, the Company would require financing of 8 – 10 million USD. Currently, there is no such financing in place, nor are there any preliminary or final term sheets or agreements in place in support of such financing. If and when Conforce receives such written orders, it is at that time that various financing avenues will be considered such as private placements or public offerings. Conforce, along with any company doing business internationally, will be subject to currency fluctuations and fluctuations in the applicable exchange rate.Fluctuations in the exchange rate between the Chinese RMB and the Canadian dollar could adversely affect the Company’s operation results as well as the value of some Conforce assets and liabilities. Moreover, some of the Company’s material agreements may be governed by foreign law, e.g. Chinese laws.Accordingly, should Conforce ultimately establish a facility in China, the Company will engage competent Chinese legal counsel to represent the Company and advise them with regards to Chinese licensing registration or other regulatory requirements and policies prior to styling and producing any material agreements.Additionally, some of the Company’s material agreements may be governed by foreign law, e.g. Canadian laws; however, there exists a strong parallel between Canadian laws and the laws of the United States.Conforce is physically located in Concord, Ontario, but is incorporated in the state of Delaware and subject to the laws of the state of Delaware and the United States.Conforce has a resident agent in Delaware who is identified and required to accept service of process on behalf of Conforce and its officers.Accordingly, service of process is not made more difficult due to the location of Conforce’s headquarters. The Company was organized under the laws of the State of Delaware. The Company’s resident agent for service is Harvard Business Services, Inc., located at 16192 Coastal Highway, Lewes, Delaware 19958. Investors located in the United States may effect service of process upon Harvard Business Services, Inc. and commence legal proceedings in a United States Federal Court. Currently, all agreements that are material to the business and affairs of the Company are governed by jurisdictions within the United States or Canada. In the future, the Company will ensure that all material agreements governed by jurisdictions outside of the United States or Canada contain appropriate dispute resolution mechanisms pertaining to the submission of all disputes to the Stockholm Chamber of Commerce in Stockholm, Sweden. Any award rendered by this arbitration tribunal is enforceable in accordance with the “United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (1958).” The production, in part, of EKO-FLOR products at third-party contracted facilities immediately brings in to question the following: (i) quality control; (ii) timely delivery of finished products; and (iii) quality and pricing of raw materials, etc.Conforce management will conduct thorough and complete due diligence investigations of any such third-party contractor.Additionally, material contracts will be comprehensive, strictly construed, and rigidly enforced. -7- The Company intends to enter the North American highway trailer market with a similar flooring product. The North American trailer product, EKO-FLOR xts, is in the final development stage and the Company expects to be able to produce a die specific for the trailer product by November 2009.Prior to funding the remaining cost of development and dies, the Company will supply existing cs-4 panels to trailer manufacturers for industry certification and over-the-road trials in or aroundSeptember 2009. By using its company owned production facility in Canada the initial estimated cost of entry into the North American highway trailer market is approximately $300,000. Should the outcome of EKO-FLOR trials be successful, the Company’s production and development centre in Concord, Ontario will be unable to satisfy the potential demands of the trailer industry and therefore, the Company is considering the establishment of a manufacturing facility in or around Indiana, which is considered the central location for the manufacture of highway trailers for the North American market. The total cost to establish such a facility is currently estimated to be 4.75 – 5.50 million USD. The Company intends to develop flooring for the Cruise Line industry and has had preliminary discussions with Carnival Cruise Lines. The Company expects to produce a prototype panel for use as a replacement to teak wood currently used on cruise ships. The Company does not expect to provide product if at all,to Carnival until March of 2011. Total cost of entry into the decking market for cruise lines is unknown at this time, however, the Company intends to use net proceeds from the sale of EKO-FLOR cs-4 and ms-1 for the development of the product. The Company plans to develop and commercialize a residential flooring application that will further contribute to the development of the EKO-FLOR brand and will enable the Company to capitalize on the significant “do-it-yourself” home and cottage renovation market. The product will be designed foruse on docks as a replacement for wooden docks suffering deterioration due to continued exposure to water, sunlight and general weather elements. EKO-FLOR decking would have similar properties as those found in EKO-FLOR cs-4 and ms-1 but would not require the same load bearing strength characteristics. The Company has not developed a sales channel for this product as of yet, however, the Company’s V.P of Product Development is also the technical chairperson for the National Composites Council of Canada. The Company intends to rely on his expertise and contact base as it relates to the development and commercialization of the outdoor decking product. Prototypes of the product are scheduled for the second quarter of 2010. Total cost of entry is estimated to be approximately $200,000. Net proceeds from the sale of EKO-FLOR cs-4 and ms-1 will be applied to the development of the product. DISTRIBUTION METHODS The Company intends to sell its products directly to International shipping lines for use in newly manufactured containers through, either its internal sales staff, broker/selling agents (of which it has 2 in Europe), and military contractors (of which it has one in the USA, Sea Box). As of January 2009, the Company began shipments of EKO-FLOR ms-1 to its aforementioned military sub-contractor. INDUSTRY OVERVIEW According to Containerisation International Magazine, there were 3.9 million new containers manufacturedin 2007 (1). Containers are currently equipped with floors made from tropical hardwoods, the most common being Apitong. The container industry is aggressively seeking a viable alternative to hardwood(2) . Regarding the current state of the shipping container industry as a result of the recent global economic downturn, it is important to note that new build volume in 2008 was projected to be 3.85 million 20 foot equivalent containers as of third quarter 2008; however, due to a slowdown in the fourth quarter, actual 2008 annual production was approximately 2.75 million twenty foot equivalent containers. Volume for the production of new containers is projected to be down significantly in 2009 and is currently projected to be approximately 1 million twenty foot equivalent containers (3). -8- Shipping rates are also expected to decrease, which could put additional pressure on shipping lines as revenues and earnings decrease. According to Drewry Supply Chain Advisors division director Philip Damas, “Demand is no longer sufficient to absorb new vessel capacity.As a result of anemic growth and over-capacity, container freight rates have fallen on several key routes, with the notable exception of the transpacific, where carriers have withdrawn substantial capacity. Shippers should expect container rates to decline by about 15 percent during the current down-cycle, although any reductions will also depend on the level of fuel surcharges(4).” According to a report published on December 8, 2008 by Deutsche Bank Research, the long-term prospects for container shipping are favourable. The report states that “Despite the current economic slowdown, container shipping is expected to continue to be a growth sector (+7 to 8% p.a. until 2015).” The report states that while it expects significant problems for shipping companies in the short-term as a result of over-capacities and declining freight and charter rates, the medium and long-term prospects remain intact. The report concludes although “the crisis is severe, there is no reason [for the industry] to panic (5).” (1)Source: Containerisation International Magazine article titled “Reach for the Sky,” dated February, 2008. Available to subscribers only. (2) Source: World Cargo News article titled “Floors – the container’s Achilles Heel,” dated January, 2007. Available to subscribers only; however, excerpts are available online at no charge. (3) Source: Containerisation International Magazine article dated May, 2009. Available to subscribers only. (4) Source: Logistics Management article titled “Ocean shipping/global transportation: Economic slowdown is weighing on ocean carriers,” dated November 19, 2008. Available to the public for a nominal fee; however, excerpts are available online at no charge. (5) Source: Deutsche Bank Research article titled “Prospects for container shipping industry,” dated December 8, 2008.Available to the public at no charge. PRODUCT DEVELOPMENT The Company has developed acomposite container flooring product as an alternative to the wood flooring currently used in the majority of containers in circulation. The Company has received trial orders of the EKO-FLOR cs-4 totaling approximately 600 - 20ft equivalent containers. The Company expects that ocean-going trials will be completed during the fourth calendar quarter of 2009. The Company has developed EKO-FLOR ms-1, a composite shelving systemdesignedfor use in special application military containers. The Company recently received an order from its US military contractor to equip over 5,000 special application US military containers with EKO-FLOR ms-1. The first order will generate annual revenues for Conforce in excess of 1 million USD. COMPETITION In terms of competition for the Conforce 1 Terminal Division, the Company has identifiedfour similar container depots within a 50 km radius to the Conforce facility. Each of these depots provides similar services as does Conforce and each competes for the business of the international shipping lines. The first competitor is ACS (Alrange Container Services) which has 2 smaller locations, one in Toronto, Ontario and another in Mississauga, Ontario (both depots are approximately 15 km. from the Conforce 1 depot) that when combined have a slightly larger total capacity than Conforce. The second competitor is Musket Transport whose main depot is located in Mississauga, Ontario, approximately 2 km. from the Conforce 1 depot and their container capacity is comparable to Conforce’s, but Musket Transport also has other locations, which house trailers and reefers (the capacity of those locations is unknown). The third competitor is P&W Transport whose depot is located in Oakville, Ontario, approximately 5 km. from the Conforce 1 depot and its capacity is slightly smaller than the Conforce terminal. The fourth competitor is Coyote Terminals whose depot is located in Mississauga, Ontario approximately 42 km from the Conforce terminal. Coyote is a Canadian National Railway sub-contracted facility and has an approximate capacity of 10,000 containers. In terms of competition for the EKO-FLOR Division, the Company is competing for a share of the container flooring market that is currently dominated by the use of apitong hardwood. The Company is unaware of any other hardwood, except apitong hardwood, on the market that meets the strength requirements of ocean-going containers and the customers we are targeting are international shipping lines utilizing ocean-going containers. Therefore, it is the Company’s opinion that apitong hardwood, as the current standard, remains the primary competitor to Conforce.Accordingly, Conforce is competing for the same customers who currently utilize wood products for their containers. Singamas, a container manufacturer, has developed a variation of a composite floor that they are currently testing although the base composition is currently unknown to Conforce. -9- BASF has developed a prototype polymer/bamboo mix composite flooring product; however, the Company is unaware of any industry trials currently in place or scheduled. Over the last five years, the container industry has introduced into circulation Bamboo flooring. The characteristics of Bamboo are similar in nature to those of Apitong wood in that it is an absorbent material. With a weight of 340 kgs per TEU for Bamboo and 249 kgs per TEU for EKO-FLOR, Bamboo is over 36% heavier than EKO-FLOR. This has a significant impact on the amount of cargo transported on ocean-going vessels and/or the bunker fuel required for the same. Havco produces a composite coated wood product for the highway trailer industry. The coating is approximately 1mm thick while the remainder of the panel, approximately 27mm, is wood. This differs from EKO-FLOR panels for both containers and highway trailers as the EKO-FLOR composite flooring system is 100% wood-free. In general, Conforce is also competing with those businesses who currently handle containers that are either currently or may in the future produce their own container flooring products. PATENTS, TRADEMARKS, LICENSES, FRANCHISES, ROYALTY AGREEMENTS Patents As it relates to EKO-FLOR composite panels for containers and highway trailers, the Company’s trademark agent, Blakes Cassels & Graydon of Toronto, Ontario, has filed a provisional patent in the name of Conforce International, Inc. with the United States Patent and Trademark Office. The Company iscurrently preparingsimilar patent applications for filing, in Canada, China, Germany and Denmark. Pursuant to the Letter of Agreement in Connection with the Strategic Partnership Between Conforce International, Inc. and Bayer MaterialScience LLC, Conforce will retain all of its rights, including patent rights, to EKO-FLOR and to any developments made solely by Conforce during the course of the strategic partnership. Moreover, Bayer will retain all of its rights, including patent rights, to the materials, compositions and formulations developed and/or supplied hereunder and to any other developments made solely by it during the strategic partnership.At the present time,the special application military panels, EKO-FLOR xts trailer flooring and cs 4 container flooring are the only products that have been developed by Conforce.The Company owns all intellectual property rights pertaining to each of these products. In the near future, Conforce and Bayer intend to enter into a definitive agreement pertaining to the intellectual property rights relating to products that are jointly developed.Pursuant to this agreement, Conforce and Bayer will equally share the ownership of all inventions created by both parties.Furthermore, all costs related to the procurement of patent protection and any royalties or other forms of revenue derived therefrom, will be shared equally between the two parties.To date, no products have been jointly created by Conforce and Bayer. Trademarks The Company’s trademark agent has submitted EKO-FLOR trademark applicationsin the USA, Canada, China and with the Europeanmember states. Licenses, Royalties and Supply Agreements In 2005, the Company entered into an Extrusion Supply Agreement with Royal Group Technologies. However, since the execution of the aforementioned agreement, the Company has elected to use pultrusion technology as opposed to extrusion technology. Although the agreement has not been formally terminated, the Company has no plans to produce its EKO-FLOR product using extrusion technology. A termination fee was not paid by Conforce and the agreement will expire under its natural terms and conditions in December 2010. In 2008, the Company entered into a licensing agreement regarding the use of various patented technologies pertaining to equipment and processes being relied upon in connection with the manufacturing of EKO-FLOR. However, the Company has since altered its equipment and production processes and as such, will no longer rely on the technologies provided for in the aforementioned license agreement. A termination fee was not paid by Conforce and the agreement will expire under its natural terms and conditions in May 2015. EMPLOYEES Conforce employs 12 fulltime employees.Four employees are primarily dedicated to the EKO-FLOR division, while eight employees work primarily within the container terminal division. REGULATORY MANDATES No industry specific governmental approvals are needed for the operation of the Company’s businesses. REPORTS TO SECURITY HOLDERS The Company will make available free of charge any of its filings as soon as reasonably practicable after it has electronically filed these materials with, or otherwise furnished them to, the Securities and Exchange Commission (“SEC”).The Company is not including information contained on its website as part of, or incorporating it by reference into, this Form 10. On April 9, 2009, Conforce International, Inc.’s registration statement was automatically declared effective and Conforce International, Inc. is now subject to the requirements of Regulation 13A under the Exchange Act, which will require the Company to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and it will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g). The public may read and copy any materials the Company files with the SEC at the SEC’s Public Reference Roomat treet, NE, Washington, DC20549. The public may obtain information on the operation of the Public Reference Roomby calling the SEC at 1-800-SEC-0030. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxies and information statements and other information regarding issuers that file electronically with the SEC. -10- ITEM 2.FINANCIAL INFORMATION. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS SafeHarbor Act Disclaimer for Forward-Looking Statements Certain statements in this document may contain words such as “anticipates,” “believes,” “could,” “estimates,” "expects," "intends," “may,” “projects,” “plans,” “targets” and other similar language and are considered forward-looking statements. These statements are based on management’s current expectations, estimates, forecasts and projections about the success of its container terminal operations, its newly developed container and trailer flooring products, as well as certain other composite based flooring products in various stages of development. These forward-looking statements are subject to important assumptions, risks and uncertainties which are difficult to predict and therefore the actual results may be materially different from those discussed. Conforce is subject to the SEC’s “penny stock” rules.Penny stocks generally are equity securities with a price of less than $5.00.The penny stock rules require broker-dealers to deliver a standardized risk disclosure document prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson, and monthly account statements showing the market value of each penny stock held in the customer’s account.As long as the Company’s common stock is subject to the penny stock rules, the holders of such common stock may find it more difficult to sell their securities. OVERVIEW The Company operates in two reportable business segments; Container Terminal, and EKO-FLOR. The Container Terminal operations are organized as Conforce 1 Container Terminals, Inc., which isa 50.1% owned subsidiary of the Company. The remaining 49.9% is owned by Marino Kulas, Conforce International, Inc President & CEO. The Conforce 1 subsidiary is responsible for all container terminal operations. EKO-FLOR is organized as Conforce Container Corporation, a 100% owned subsidiary of the Company. The CCCsubsidiary is responsible for the development, manufacturing and marketing of the Company’s EKO-FLOR products. Operations for CCC duringthe reportable periodsto date have been limited to research and development as the product is in the testing stages. Its EKO-FLOR products have evolved systematically with various refinements, as previously noted, based on industry standards and various feedback received.Accordingly, though in the development stage and having generated no revenue to date, Conforce is informing shipping lines and leasing companies of its product, EKO-FLOR, and optimism extends from the fact that it is being tested in various ocean-going trials and receipt of the Sea Box, Inc. purchase order. Since the formation of Conforce, Toronto Reefer Container Services (TRC)has remained an independent service provider of container repairs for shipping lines.TRC is in the business ofproviding repair services for shipping lines through the use of mobile repair units that are called upon by various terminals to perform on-site container repairs. TRC is hired by the shipping lines and is paid directly by same. Terminal operators allow TRC to work on their premises as a service to their shipping line customers.As such, Conforce hasnofinancial relationship with TRC. Conforce is not compensated byTRC andTRC is not compensatedby Conforce, nor is there any formal written or verbalagreement between the parties. None of the Conforce direct costs or revenues reported are a result of any business transaction with TRC or the shipping lines as a result of services performed for shipping lines by TRC. An advisory agreement between Worldwide Associates, Inc. (“Advisor”) and Conforce is in place and as such, Advisor has and continues to provide the Company with advisory services as it relates to general business items such as sales, marketing, financing, infrastructure enhancements and public company management.Alexander P. Haig, Managing Director of Advisor has attended customer meetings with executives from Conforce, including various meetings held in Hamburg, Germany in December 2008. Pursuant to the agreement, Advisor is to provide Conforce consultation services and advice regarding general corporate strategy, new business development, potential acquisitions or partnerships and financial strategies.The term of the agreement is in effect until April 2, 2010 and is renewable upon mutual agreement by the parties for addition one-year periods.The agreement may be terminated by either party upon 90 days written notice to the other party.Conforce agrees to compensate Advisor for its services by distributing to Advisor one percent (1%) of all gross revenues derived from transactions in which Advisor’s involvement or introduction results in the sale of services or products of Conforce, including EKO-FLOR. Conforce will reimburse Advisor for any extraordinary expenses and Advisor agrees not to disclose any confidential or proprietary information owned by, or received by or on behalf of Conforce.To date, no fees have been paid by Conforce to Advisor under this agreement. Regarding the revenues generated by the terminal operations, the Company reports revenues as a result of lifting and handling containersthat are stored inthe Company's container depot. Storage charges typically do not apply as the Company performs these services for only empty containers. In the event that acontainer loaded with goods is stored at the terminal, then a nominal daily storage rate is charged. These handling and lifting services are performed by the Company and are not sub-contracted toany third parties.Regarding the revenues generated bytransportation services in the operations of the Container Terminal division, theCompany provides sub-contracted transportation servicesfor containers arriving or departing to and fromCanadian rail yards. Such sub-contracted services are arranged by the Company at the request of its shipping line customers and are facilitatedthrough the use of local transportation companies. The Company charges a surcharge forarranging such shipments and is paid directly by the shipping lines. In turn, the Company pays the sub-contracted transportation companies. -11- For the 12 month period April 1, 2006 to March 31, 2007, the Company's Container Terminalbusiness segmenthad revenues of $1,583,662 withnet loss of $94,649. For the same period, the Company's EKO-FLOR business segmenthad no revenueswith expenses of$214,790for a consolidated net loss of$309,439. For the 12 month period April 1, 2007 to March 31, 2008, the Company's Container Terminal business segment had revenues of $2,364,335 with a net income of$101,882. For the same period, the Company's EKO-FLOR business segmenthad no revenues with expenses of$249,060 for a consolidated net loss of $147,178. For the 9 month period April 1, 2008 to December 31, 2008, the Company's Container Terminalbusiness segmenthad revenues of $1,333,772 withnet loss of$3,567.For the same period, the Company's EKO-FLOR business segmenthad no revenueswith expenses of $140,625 relating primarily to the general and administrative expenses and research and development of EKO-FLOR as well depreciation on fixed assets of $99,356,and interest of $1,834 for an operating loss of $241,815. PLAN OF OPERATIONS In 2009, the Company’s primary focus will be on the commercialization of EKO-FLOR. With the introduction of EKO-FLOR revenues as a result of ms-1 panel orders, the reliance on the container terminal will decrease. Accordingly, the Company intends to pursue opportunities as they relate to three EKO-FLOR products (as described below). While the container terminal is expected to continue to provide revenues and moderate earnings, if any at all, growth in the terminal operations is not expected. Expansion for Conforce is expected to come from EKO-FLOR ms-1 in 2009 and cs-4 in 2010, where the Company believes that notwithstanding the current economic slowdown, growth potential exists due to the need for a flooring alternative to tropical hardwood, more specifically apitong. EKO-FLOR cs-4:Trial product will be shipped to customers in or around October 2009. Trial completion times may range from 60 – 120 days depending on sea routes and frequency selected by trial customers, in their sole discretion.Conforce estimates that most trials will be completed in the fourth quarter of calendar 2009. The EKO-FLOR cs-4 panels are currently being produced at Conforce’s own development center in Concord, Ontario. EKO-FLOR xts:In the third quarter of calendar 2009, the Company intends to introduce EKO-FLOR xts to the North American highway trailer industry.The Company will offer a modified version of its cs-4 container panel in order to commence actual over-the-road testing by industry participants. The Company expects that over-the-road EKO-FLOR xts testing will commence in or around September 2009. Provided that the aforementioned trials are successfully completed and that the outcome is positive, the Company expects that it will secure EKO-FLOR cs-4 and EKO-FLOR xts orders for 2010.It is the belief of management that Conforce will receive such orders, however, there is no assurance that it will secure these orders or generate any sales revenue at all.Provided that EKO-FLOR cs-4 volume commitments are secured and that such commitments are in-line with Conforce expectations of 60,000 - 80,000 TEU for calendar 2010, then the Company will begin the process of formalizing the details of a financial offering intended to adequately capitalize the establishment of a company owned facility in Asia.As such, the Company would require financing of 8 – 10 million USD. Currently, there is no such financing arrangement in place, nor are there any preliminary or final term sheets or agreements in support of such financing.If and when it receives such written orders, the Company will explore various financing alternatives including private placements, public offerings and debt financings.The final details pertaining to such financing will depend upon prevailing market and economic conditions. However, there are no guarantees that the Company will be able to obtain such funding under reasonable terms, if at all. EKO-FLOR ms-1:In 2010, the Company also expects, as a result of the Sea Box, Inc. purchase order, to receive equivalent orders to those received in 2009 for EKO-FLOR ms-1, a variation of the cs-4 flooring panel designed for use as load bearing shelving panels in special application military containers. The Company is currently producing the ms-1 panels at a sub-contracted facility in Quebec, Canada.It is the belief of management that Conforce will receive these orders, however, there is no assurance that it will secure such orders or generate any sales revenue at all. The Company intends to apply for listing on the OTC Bulletin Board at such time as it's Forms 10 and 211 reach the no-comment stage by the appropriate regulatory agencies, however, there is no guarantee that the Company’s application for listing will be accepted. -12- RESULTS OF OPERATIONS YEAR ENDED MARCH 31, 2, 2007 The Company had gross revenues of $2,364,335 with a net loss of $147,178 for the year ended March 31, 2008, compared to sales of $1,583,662 with a net loss of $309,439 for the year ended March 31, 2007, an increase in sales from the prior period of $780,673 or 49%. The increase in sales was due primarily to an increase in revenues generated by existing customers though increased handling charges at the terminal, as well as an increase in sub-contracted transportation services for transport of containers to and from rail terminals to the Conforce container depot.The Company’s EKO-FLOR product generated no revenues during the period. The Company had cost of goods sold relating to direct production costs of $1,274,111 for the year ended March 31, 2008, compared to cost of goods sold relating to direct production costs of $1,009,784 for the year ended March 31, 2007, which represents an increase in the cost of goods sold from the prior period of $264,327 or 26%. The increase in cost of goods sold was attributable primarily to the increase in sales for the year ended March 31, 2008, compared to the prior year.The increase was also attributed to an annual increase in terminal rent in the amount of $42,167 as well as the inclusion of head office and mobile terminal office rents to direct cost of goods sold, increasing same by approximately $52,000 per annum. Cost of goods sold as a percentage of sales was 46% for the year ended March 31, 2008, compared to 36% for the year ended March 31, 2007, which amounts to a increase in the cost of goods sold as a percent of sales of 10% from the prior year. The Company had gross profit of $1,090,224 for the year ended March 31, 2008, compared to gross profit of $573,878 for the year ended March 31, 2007, an increase in gross profit of $516,346 or 90% over the prior period. The increase was due primarily to the increase in volume and greater efficiency of operations. The Company had combined administrative ($758,316), research and development ($178,125), amortization ($29,673) and other expenses ($71,620) for a total of $1,037,734 for the year ended March 31, 2008, compared to combined administrative ($622,728), research and development ($214,790), amortization ($20,947) and other expenses ($51,857) for a total of $910,322 for the year ended March 31, 2007, an increase in expenses of $127,412 or 14% from the prior period.The increase in administrative expenses was due to an increase in salaries and wages as a result of the increase in terminal traffic necessitating the need for additional employees and increased hours of operation. The Company’s research and development costs include the creation of architectural drawings as they relate to panel specifications, the creation of dies, the manufacturing of test panels, the creation of specific panel testing equipment, costs relating to independent certification testing, consulting costs associated with utilizing process experts and engineers and costs associated with the setup of the research and production center. The Company anticipates that research and development costs will increase in fiscal 2009 as a result of final preparations for the production of trial product, as well as costs associated with the development of the highway trailer product. -13- The Company had income before non-operating items of $52,490 for the year ended March 31, 2008, compared to a loss before non-operating items of $336,444 for the year ended March 31, 2007.The increase in profits was primarily due to the increase in sales and a reduction in spending for the Flooring Systems’ Research and development expenses. The Company incurred imputed interest on related party loans of $24,599 for the year ended March 31, 2008 compared with $15,804 for the year ended March 31, 2007.This increase is attributable to having the loans outstanding for the entire year. The Company reported a net loss of $147,178 for the year ending March 31, 2008 compared to a net loss of $309,439 for the year ending March 31, 2007. PERIODENDEDDECEMBER 31, 2PERIOD ENDEDDECEMBER 31, 2007 The Company had sales of $1,333,772 for thenine month period endedDecember 31, 2008, compared to sales of $1,636,194 for thenine month period endedDecember 31, 2007, a decrease in sales from the prior period of $302,402 or 18%. The Company had cost of goods soldof $697,091 for thenine month period endedDecember 31, 2008, compared to cost of goods soldof $878,509 for thenine month period endedDecember 31, 2007, which represents a decrease in the cost of goods sold from the prior period of $181,418 or 21%. Cost of goods sold as a percentage of sales was 48% for thenine month period endedDecember 31, 2008, compared to 46% for thenine month period endedDecember 31, 2007. The Company had gross profit of $636,681 for thenine month period endedDecember 31, 2008, compared to gross profit of $757,685 for thenine month period endedDecember 31, 2007, a decrease in gross profit of $121,004 or 16% over the prior period. The decrease in gross profit was due to a decrease in terminal operation revenues. The Company had combined administrative ($683,949), research and development ($56,327), depreciation ($114,371) and other expenses ($4,182) for a total of$858,829 for the nine month period endedDecember 31, 2008, compared to combined administrative ($586,692), research and development ($101,072),depreciation ($22,087) and other expenses ($70,931) for a total of $780,782 for the nine month period endedDecember 31, 2007, an increase in total operating expenses of $78,047 or 10% from the prior period. This increasewas primarily due to a increased amortization of plant and equipment and general and administrative costs, offset by a reduction inresearch and development expenses and stock based compensation. The Company hadaloss from operations of $222,148 for the nine month period endedDecember 31, 2008, compared to a loss from operations of $23,097 for the nine month period endedDecember 31, 2007. The Company had a netloss $245,382 for the nine month period endedDecember 31, 2008 compared tonet loss of$130,841 for the nine month period endedDecember 31, 2007. -14- LIQUIDITY AND CAPITAL RESOURCES The Company intends to raise, either through an Initial Public Offering of its securities or a Private Placement, the capital required for the establishment and operation of a multi-line EKO-FLOR manufacturing facility in Asia, which is currently estimated to be between USD $8 million and $10 million.The company will make the decision in terms of its production expansion into Asia at such time as the trials of EKO-FLOR cs-4 are completed (currently projected to be completed by December 2009) and if it has received a firm commitment(s) from shipping line(s) and/or leasing companies for the production of EKO-FLOR cs-4. The Company does not currently have any outstanding lines or letters of credit.Conforce does have a business development loan, entered into November 26, 2008, through a government sponsored program in the amount of 250,000 CDN (USD 198,403)payable over 10 years (due January 2019).The interest rate due on the loan is Canadian Prime plus 3.00%.Blended payments of principal plus interest of $2,902.49 CDN are due and have been paid monthly.Conforce received the full business loan in the amount of 250,000 CDN (USD 198,403) in January 2009. The loan was made through the small business development loan program (SBL) and is limited in its use to the purchases of equipment.Funds from the loan have been used to finance a portion of the production equipment in the Company’s new development and production facility in Concord, Ontario and such equipment has been used as collateral for the loan.Under the rules governing SBL’s, in the event the Company defaults on the loan, the Company is only responsible for repayment of an amount equal to 25% of the total funds advanced. The Company does not have any agreements to fund the operations for the next 12 months. Conforceis attempting to secure additional funding in the amount of approximately $500,000,by way of non-interest bearing, non-callable (for 10 years) loans from certain minority founding shareholders. Such loans will be made to the Company from the proceeds of private transactions with accredited investors involving the sale of Conforce common stock. To date, the shareholder loans have been oral.At present, the Company intends to enter into additional oral agreements pertaining to future shareholder loans. Proceeds from these transactions will be used to fund any and all costs associated with the production of trial product. It is important to note that should the outcome of trials be favorable, the Company will be required to raise significant additional capital for purposes of establishing an EKO-FLOR manufacturing facility in China. Such capital requirement is currently estimated to be 8 – 10 million USD. The Companyhad received loans, pursuant to oral agreements, from Marino Kulas, CEO and shareholder, equal to $488,009 atDecember 31, 2008 which have a fair value of $371,226 after discounting the loans using imputed interest rates between 8% and 10%. In addition there is a short term loan payable in the amount of $122,489 from Marino Kulas that was advanced to cover the period from the approval of a Small Business Financing Loan until the funding of the loan, at which point the short term related party loan payable was repaid. The period of this advance was less than two months and consequently the fair value of the loan is considered equal to the amount outstanding. LIABILITIES The Company had Accounts payable of $262,677 atDecember 31, 2008 compared to an accounts payable balance of $296,897 as at March 31, 2008, a decrease of $34,220.The decrease is attributable to a decrease in the Company’s working capital primarily due to reduced business activities at calendar year end. The Companyhad Shareholder’s loans from Marino Kulas, CEO and shareholder of $488,009 with a carrying value of $371,226 atDecember 31, 2008 compared to a carrying value of $303,280 at March 31, 2008.The Shareholder loans are interest free with no fixed terms of repayment.The imputed interest rate is between 8.0% and 10% based on the prime rate at the time of the advance.In addition to the related party loans payable there is an additional short term loan payable in the amount of $122,489.This advance was made by the shareholder in November 2008, following the approval of a Small Business development loan.The short term related party loan payable was repaid from the proceeds of the Small Business Development loan in January 2009.Due to the short term nature of this advance the fair value is considered the carrying value of the loan. OFF-BALANCE SHEET ARRANGEMENTS The Company has not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future affect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. ITEM 3.PROPERTIES. The Company’s headquarters are located at 51A Caldari Road, 2nd Floor, Concord, OntarioL4K 4G3, Canada.The approximate annual lease cost for these premises is $48,346. The Company has a container terminal located at 584 Hazelhurst Road, Mississauga, Ontario, Canada. The approximate annual lease cost of these premises is $182,660. The Company has a 13,400 sq.ft production and development centre located at 111 Romina Drive in Concord, Ontario. The approximate annual lease cost of these premises is $116,144. -15- ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. The following table lists stock ownership of the Company’s Common Stock. The information includes beneficial ownership by (i) holders of more than 5% of Common Stock, (ii) each of the four directors and executive officers and (iii) all directors and executive officers as a group. Each person named in the table has sole voting and investment power with respect to all shares of the Company’s Common Stock beneficially owned by them. Name and Address of Owner Title of Class Number of Shares Owned (1) Percentage of Class Marino Kulas 40 Bellini Avenue Brampton, OntarioL6T 3Z8 Common Stock 50.834% Elio Guglietti 28 Anthia Drive North York, OntarioM9L 1K5 Common Stock 9.500% Michael Moyal 10520 Yonge St., Suite 298 Richmond Hill, OntarioL4C 3C7 Common Stock 7.558% Slavko Kulas 8870 Martingrove Road Woodbridge, OntarioL4H 1C2 Common Stock 5,000,000 (2) 4.167% Joseph DeRose 60 Crofters Road Woodbridge, OntarioL4L 7C7 Common Stock 0.350% Kathryn Saliani 156 Beech Street Brampton, OntarioL6V 1V6 Common Stock 0.0417% Total Common Stock 72.450% Directors and Executive Officers
